DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments, And/Or Claims
The Applicants amendments/remarks received 6/20/2022 are acknowledged.  Claims 1, 6 and 11 are amended; claims 2-5, 7-10 and 12-61 are canceled; no claims are withdrawn; claims 1, 6 and 11 are pending and have been examined on the merits.

Claim Objections
The objection to claims 1, 6 and 11 set forth at pp. 2-3 of the previous Office Action, is withdrawn in view of the amendment of the claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 6 and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1, 6 and 11 are drawn to compositions of naturally occurring CD34+ placental cells.  Moreover, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The Supreme Court, in Myriad addressed the Court's long-standing "rule against patents on naturally occurring things", as expressed in its earlier precedent including Diamond v. Chakrabarty, 447 U.S. 303 (1980) and Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S._, 132 S. Ct. 1289, 101 USPQ2d 1961 (2012). See Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S._, 133 S. Ct. 2107, 2116, 106 USPQ2d 1972 (2013).
Myriad relied on Chakrabarty as "central" to the eligibility inquiry, and re-affirmed the Office's reliance on Chakrabarty's criterion for eligibility of natural products (i.e., whether the claimed product is a non-naturally occurring product of human ingenuity that is markedly different from naturally occurring products). Id. at 2116-17. Myriad also clarified that not every change to a product will result in a marked difference, and that the mere recitation of particular words (e.g., "isolated") in the claims does not automatically confer eligibility. Id. at 2119. See also Mayo, 132 S. Ct. at 1294 (eligibility does not "depend simply on the draftsman's art").
Thus, while the holding in Myriad was limited to nucleic acids, Myriad is a reminder that claims reciting or involving natural products are examined for a marked difference under Chakrabarty.
The teachings of the Court are instructive to the instant action. Here, the instant claims, as amended, are broadly drawn to a composition comprising isolated human placental perfusate, wherein the human placental perfusate comprises at least 6 x 105 CD34+ cells isolated from placenta and depleted of red blood cells, wherein said CD34+ cells express a higher level of Nestin than an equivalent number of CD34+ cells from umbilical cord blood.  As such, the instant claims are broadly drawn to isolated and enriched human placental perfusates, which comprise various populations of CD34+ cells; i.e., the instant claims are drawn to cell populations that naturally occur in the placenta. (See, e.g., instant specification, Tables 4 and 5).
However, merely isolating/enriching naturally occurring placental cells (i.e. CD34+ cells) does not impart any significantly different characteristics, with respect to structure or function, to meaningfully distinguish the claimed cells from their naturally occurring counterparts in the placenta. Indeed, as clarified by Myriad, the mere recitation of the terms "purified" or "isolated" do not impart patent eligibility. See also Mayo, 132 S. Ct. at 1294 (eligibility does not "depend simply on the draftsman's art").
The instant claims, as amended, recite "wherein said CD34+ cells express a higher level of Nestin than an equivalent number of CD34+ cells from umbilical cord blood."  This, however, is not a markedly different characteristic with respect to structure and/or function that distinguishes the claimed CD34+ placental cells from their naturally occurring counterparts, but, rather, a comparison of an inherent/innate property of the CD34+ placental cells in relation to CD34+ cells obtained from umbilical cord blood.  The claims seemingly recite a comparison of Nestin expression between two different sources of CD34+ cells; however, nothing in the instant specification suggests the level of Nestin expression in the CD34+ cells of the placental perfusate cells is different from CD34+ cells in the placenta.  The claims recite a comparison between two different cell populations, and not a significantly different characteristic between the CD34+ cells of the placental perfusate cells and their naturally occurring counterparts in the placenta.
The instant claim simply recite an inherent characteristic of naturally occurring placental CD34+ cells; i.e., higher expression of Nestin compared to other sources of CD34+ cells.  It is also noted the instant claims vaguely require a "higher level of Nestin" expression, which would encompass, e.g., 0.000000001 % higher expression.
As such, the instant claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Accordingly, the instant claims do not constitute patent eligible subject matter.
This judicial exception (isolated naturally occurring placental cells) is not integrated into a practical application because a composition of cells is not an application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not include elements in addition to the composition of cells.
Applying the analysis set forth in MPEP 2106 confirms this conclusion:
Based upon an analysis with respect to the claims as a whole, claims 1, 6 and 11 do not recite something significantly different than a judicial exception (JE), a product of nature, which is not markedly different from its closest-occurring naturally-occurring counterpart and does not present ‘significantly more’ than the JE.  The rationale for this determination is explained below: (please see MPEP 2106 as well)
The first question in the subject matter eligibility determination is “Is the claim to a process, machine, manufacture or composition of matter?” (Step 1)
Regarding claims 1, 6 and 11, the answer is yes, the claims are drawn to compositions of matter.  
The second question (Step 2A, prong 1) in the subject matter eligibility determination asks “Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea (judicially recognized exceptions)?"
Claims 1, 6 and 11 are drawn to compositions of naturally occurring cells perfused from a human placenta, a natural product. 
When the judicial exception is a natural product, step 2A, prong 1 analyzes whether the claimed nature-based product is ‘markedly different’ when compared to its closest-occurring natural counterpart.
The closest-occurring natural counterpart to the claimed invention is naturally occurring placental cells.  All of the components appear to be identical to the components as they occur in nature. 
Step 2A, prong 2 is drawn to analyzing whether the judicial exception is integrated into a practical application.
In claims 1, 6 and 11, the judicial exceptions are not integrated into a practical application because the claims, directed to a composition, recite nothing in addition to the natural products.  
The final question (Step 2B) in the subject matter eligibility determination to be asked “Does the claim recite additional elements that amount to significantly more than the judicial exception?”
Regarding claims 1, 6 and 11, they only recite natural products; hence, claims 1, 6 and 11 do not include additional elements that are sufficient to amount to significantly more than the judicial exception; hence, claims 1, 6 and 11 are rejected under 35 U.S.C. 101 as directed to patent ineligible subject matter.
As such, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Accordingly, claims 1, 6 and 11 do not constitute patent eligible subject matter.

Response to Arguments
Applicant's arguments filed 6/20/2022 have been fully considered but they are not persuasive.  Arguments of the Applicant’s Response on p. 3 regarding the objections to claims 1, 6 and 11 are moot as the objections have been withdrawn. 
Regarding the rejection of claims 1, 6 and 11 under 35 U.S.C. § 101, on pp. 3-4 of the Response, Applicant urges the claimed human placental perfusate constitutes patent eligible subject matter.  As Applicant correctly notes, "the claims are directed toward isolated and enriched human placental perfusates, which comprise various populations of CD34+ cells and T cells" (pp. 3-4, spanning ¶).  As discussed above, simply removing cells from nature does not automatically confer subject matter eligibility.  Applicant further urges "the subject perfusates are disclosed to be useful for, e.g., treating a central nervous system injury, disease, or disorder in a subject and treating sarcopenia in a subject." (p. 4, ¶2).  These, however, would be inherent and innate properties of the naturally occurring CD34+ cells.  Nothing in the instant specification suggests isolating CD34+ cells from the placenta results in any markedly different characteristics, with respect to structure and/or function, to distinguish the cells from their naturally occurring counterparts.  As such, the utility urged by Applicant is merely the appreciation of inherent characteristics of naturally occurring cells.  Thus, it is unpersuasive that the claims recite substantially more than the naturally occurring product and the rejection is maintained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6 and 11 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Zhang et al., US 2009/0104164 (cite A, attached PTO-892; herein “Zhang”).
Zhang teaches angiogenic cellular compositions from placental perfusate compositions (Abst.) wherein the cells are human (Title, [0006]) and wherein the placental perfusate has been depleted of red blood cells (erythrocytes) ([0078], [0129], [0193]).  Zhang teaches that human placental perfusates can comprise 1 x 108 to 5 x 108 cells wherein about 1-2% of the cells are CD34+ CD31+ cells, about 2-3% are Nestin+ cells and about 2-5% CD34+ cells [0079].  Zhang discloses that about half of the CD34+ cells are CD45- cells (i.e. CD34+ CD45- cells) in Fig. 1.  Thus, Zhang’s placental perfusate compositions are isolated from human placenta and depleted of erythrocytes and comprise at least 1 x 108 cells which would comprise at least 1 x 106 CD34+ CD31+ cells (i.e. 1% of 1 x 108 cells), comprise at least 1 x 106 CD34+ CD45- cells (i.e. half of 2% of 1 x 108 cells) and comprise at least 2 x 106 CD34+ cells (i.e. 2% of 1 x 108 cells) anticipating claims 1, 6 and 11.  
The instant claims, as amended, require that the "CD34+ cells express a higher level of Nestin than an equivalent number of CD34+ cells from umbilical cord blood." This, however, would be an inherent property of the human placental perfusate cells taught by Zhang.
It is well established "the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433 (CCPA 1977).
Here, the instant claims recite an inherent property of the CD34+ population of cells in the placental perfusate taught by Zhang; i.e., higher expression of a marker relative to a different cell population.  It is also noted the instant claims vaguely require a "higher level of Nestin" expression, which would encompass, e.g., 0.000000001 % higher expression.  The claims do not appear to require sorting for CD34+Nestin+ cells, but, rather, simply recite an inherent property of cells; i.e., the CD34+ cells express a higher level of Nestin than an equivalent number of CD34+ cells from umbilical cord blood.  It is also noted the instant claims and Zhang are drawn to identical CD34+ placental perfusates and, therefore, would inherently possess identical properties.

Response to Arguments
Applicant presents no argument regarding the rejection of claims 1, 6 and 11 under 35 U.S.C. § 102(a)(1) over Zhang; hence, the rejection is maintained with modification to address claim amendments and for clarity.

Claim Rejections - 35 USC § 103
Claims 1, 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Edinger et al., US 2008/0206343 (US Patent/Publication document cite 6, IDS, 6/3/2021; herein “Edinger #1”).
Edinger #1 teaches a human placental perfusate comprising CD34+ CD45- cells and/or CD34+ CD31+ cells (Abstract; [0002], [0014-6], [0067-9], [0097], [0316] and [0483]).  Edinger #1 teaches that the placenta is exsanguinated before collection of the placental perfusate [0128-9] and teaches that the adherent placental stem cells are separated by differential gradient density centrifugation [0039] which would deplete erythrocytes from the perfusate.  Edinger #1 teaches that red blood cells are removed from the placental perfusate using a plasma extractor [0315].  Edinger #1 teaches that the placental perfusate substantially lacks red blood cells (i.e. is erythrocyte depleted) [0096].  Edinger #1 teaches pooling and concentrating the perfusate, and enriching, isolating, and sorting cells from the perfusate ([0092-3] and [0130-51]).
Edinger #1 further teaches:
[0074] Each of the above-referenced placental stem cells, or pluralities of placental stem cells, can comprise placental stem cells obtained and isolated directly from a mammalian placenta, or placental stem cells that have been cultured and passaged at least 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 12, 14, 16, 18, 20, 25, 30, 35, 40 or more times, or a combination thereof.
[0075] The pluralities of placental stem cells described above can comprise about, at least, or no more than, 1 x 105, 5 x 105, 1 x 106, 5 x 106, 1 x 107, 5 x 107, 1 x 108, 5 x 108, 1 x109, 5 x 109, 1 x 1010, 5 x 1010, 1 x 1011 or more placental stem cells.
Hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to produce a human placental perfusate composition isolated from human placenta and depleted of erythrocytes and comprising a desired number (such as 6 x 105 cells) of cells, wherein the cells are CD34+ CD45- cells or CD34+ CD31+ cells using the techniques taught by Edinger #1, to apply advantageously in downstream applications such as therapeutics or assays, with a reasonable expectation of success because Edinger teaches producing human placental perfusate compositions isolated from human placenta and depleted of erythrocytes which comprise CD34+ CD45- cells and CD34+ CD31+ cells, teaches isolated compositions of each of the placental stem cells referenced in the disclosure and teaches that the compositions of placental stem cells can comprise about 1 x 1011 placental stem cells; therefore, claims 1, 6 and 11 are prima facie obvious.
The instant claims, as amended, require that the "CD34+ cells express a higher level of Nestin than an equivalent number of CD34+ cells from umbilical cord blood." This, however, would be an inherent property of the human placental perfusate cells taught by Edinger #1.
It is well established "the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433 (CCPA 1977).
Here, the instant claims recite an inherent property of the CD34+ population of cells in the placental perfusate taught by Edinger #1; i.e., higher expression of a marker relative to a different cell population.  It is also noted the instant claims vaguely require a "higher level of Nestin" expression, which would encompass, e.g., 0.000000001 % higher expression.  The claims do not appear to require sorting for CD34+ Nestin+ cells, but, rather, simply recite an inherent property of cells; i.e., the CD34+ cells express a higher level of Nestin than an equivalent number of CD34+ cells from umbilical cord blood.  It is also noted the instant claims and Edinger #1 are drawn to identical CD34+ placental perfusates and, therefore, would inherently possess identical properties.

Response to Arguments
Applicant presents no argument regarding the rejection of claims 1, 6 and 11 under 35 U.S.C. § 103 over Edinger et al., US 2008/0206343; hence, the rejection is maintained with modification to address claim amendments and for clarity.

Claims 1, 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Edinger et al., US 2008/0213228 (US Patent/Publication document cite 6, IDS, 6/3/2021; herein “Edinger #2”).
Edinger #2 teaches human placental perfusates comprising CD34+ CD45- cells or CD34+ CD31+ cells ([0149], [0175-7]).  Edinger #2 teaches that the placenta is exsanguinated before collection of the placental perfusate [0168-9] which would deplete erythrocytes from the perfusate.  Edinger #2 teaches that red blood cells are removed from the placental perfusate using a plasma extractor [0334].  Edinger #2 teaches that the placental perfusate is depleted of erythrocytes ([0174], [0175]).  Edinger #2 teaches pooling and concentrating the perfusate, and enriching, isolating, and sorting cells from the perfusate ([0092-3] and [0130-51]).
Edinger #2 further teaches the perfusate can comprise between 1 x 106 cells and 1 x 1010 cells ([0046-0048] and [0058]).  Edinger #2 further teaches pooling and concentrating the perfusate, and enriching, isolating, and sorting cells from the perfusate ([0002], [0170-209], and [0239]).
Hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to produce a composition comprising a desired number (such as 6 x 105 cells) of cells, wherein the cells are CD34+ CD45- cells and/or CD34+ CD31+ cells using the techniques taught by Edinger #2, to be advantageously utilized in downstream applications such as therapeutics or assays, with a reasonable expectation of success because Edinger #2 teaches erythrocyte-depleted human placental perfusates comprises CD34+ CD45- cells and/or CD34+ CD31+ cells, teaches isolating and sorting cells from the perfusate and teaches that the compositions of placental stem cells can comprise about 1 x 1010 placental stem cells; therefore, claims 1, 6 and 11 are prima facie obvious.
The instant claims, as amended, require that the "CD34+ cells express a higher level of Nestin than an equivalent number of CD34+ cells from umbilical cord blood." This, however, would be an inherent property of the human placental perfusate cells taught by Edinger #2.
It is well established "the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433 (CCPA 1977).
Here, the instant claims recite an inherent property of the CD34+ population of cells in the placental perfusate taught by Edinger #2; i.e., higher expression of a marker relative to a different cell population.  It is also noted the instant claims vaguely require a "higher level of Nestin" expression, which would encompass, e.g., 0.000000001 % higher expression.  The claims do not appear to require sorting for CD34+ Nestin+ cells, but, rather, simply recite an inherent property of cells; i.e., the CD34+ cells express a higher level of Nestin than an equivalent number of CD34+ cells from umbilical cord blood.  It is also noted the instant claims and Edinger #2 are drawn to identical CD34+ placental perfusates and, therefore, would inherently possess identical properties.

Response to Arguments
Regarding the rejection of claims 1, 6 and 11 under 35 U.S.C. § 103 over Edinger et al., US 2008/0213228 (Edinger #2), Applicant argues that the rejection is silent regarding Nestin expression and should be withdrawn.  As discussed above, instant claims 1, 6 and 11 are simply reciting an inherent property of the CD34+ population of cells in the placental perfusate taught by Edinger #2; i.e., higher expression of a marker relative to a different cell population.  The instant claims vaguely require a "higher level of Nestin" expression, which would encompass, e.g., 0.000000001 % higher expression.  The claims do not appear to require sorting for CD34+ Nestin+ cells, but, rather, simply recite an inherent property of cells; i.e., the CD34+ cells express a higher level of Nestin than an equivalent number of CD34+ cells from umbilical cord blood.  It is also noted the instant claims and Edinger #2 are drawn to identical CD34+ erythrocyte-depleted human placental perfusates and, therefore, would inherently possess identical properties.  Thus, Applicant’s argument is unpersuasive and the rejection is maintained with modification to address claim amendments and for clarity.
Applicant further argues about an alleged “Fukuchi” reference (Remarks, p. 5, ¶1-2) but does not give any bibliographic information about the alleged reference.  No “Fukuchi” reference is relied on or mentioned in the previous Office action; hence, it is unclear what Applicant is arguing.  Because no “Fukuchi” reference is relied on or even discussed in the previous Office action, Applicant’s argument is completely unpersuasive.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 6 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-5 of U.S. Patent No. 10494607 (herein “’607”). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant and conflicting claims are drawn to isolated populations of placental CD34+ CD45- cells. The '607 claims further encompass additional hematopoietic cells (i.e. CD34+ cells) from, e.g., cord blood.  Moreover, it would have been obvious to further delineate subpopulations of CD34+ produced by the processes of the '607 claims using standard cell sorting techniques and standard markers such as CD31 and CD45.  It is noted that sorting based upon CD34 alone would yield a population of cells depleted of erythrocytes and comprising all the recited CD34+ cells of the instant claims.  As such, the instant and conflicting claims are drawn to obvious variations of overlapping subject matter.

Claims 1, 6 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 7638141. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant and conflicting claims are drawn to human placental cell compositions obtained from perfusion of erythrocyte-depleted human placenta.  Moreover, it would have been obvious to further delineate subpopulations of cells present in the claimed '141 compositions using standard cell sorting techniques and standard markers such as CD34 and CD45.  The instant claims are drawn to isolating subpopulations of CD34+ cells from the placental perfusate of the '141 claims using routine laboratory techniques such as cell sorting.  Hence, it would be prima facie obvious to isolate the claimed cell compositions from the human placental perfusates claimed in ‘141; therefore, claims 1, 6 and 11 are prima facie obvious over claims 1-8 of ‘141.

Claims 1, 6 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-4 and 9-18 of U.S. Patent No. 7468276 (herein “’276”). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant and conflicting claims are drawn to isolated populations of human placental CD34+ CD45- cells.  Isolation of the CD34+ CD45- cells would necessarily deplete erythrocytes from the composition.  Moreover, it would have been obvious to further delineate subpopulations of CD34+ cells present in the '276 compositions using standard cell sorting techniques and standard markers such as CD31.  It is noted that sorting based upon CD34 alone would yield a population of cells depleted of erythrocytes and comprising all the recited CD34+ cells of the instant claims.  As such, the instant and conflicting claims are drawn to obvious variations of overlapping subject matter.

Response to Arguments
Regarding the nonstatutory double patenting rejections, Applicant argues that the rejections are over 1) claims 27, 29-31, and 34-36 of copending Application No. 12/030,170; 2) claims 1-8 of U.S. Patent No. 7,638,141; and 3) claims 3-6 and 9-18 of U.S. Patent No. 7,468,276.
This is incorrect.
There is no rejection of instant claims 1, 6 and 11 over claims 27, 29-31, and 34-36 of copending Application No. 12/030,170.  
There is a rejection of instant claims 1, 6 and 11 over claims 1 and 3-5 of U.S. Patent No. 10494607.
There is no rejection of instant claims 1, 6 and 11 over claims 3-6 and 9-18 of U.S. Patent No. 7,468,276, but there is a rejection of instant claims 1, 6 and 11 over claims 3-4 and 9-18 of U.S. Patent No. 7468276.
Regardless, Applicant’s argument is entirely drawn to the inherent limitation "wherein said CD34+ cells express a higher level of Nestin than an equivalent number of CD34+ cells from umbilical cord blood", arguing that the conflicting claims do not recite this inherent fact.
The CD34+ cell compositions derived from human placental perfusates recited in US Patents 10494607, 7468276 and 7638141 would inherently express a higher level of Nestin that an equivalent number of CD34+ cells from umbilical cord blood regardless of whether that fact is recited in the claims or not recited in the claims.
As discussed above, instant claims 1, 6 and 11 are simply reciting an inherent property of the CD34+ population of cells derived from human placental perfusate, i.e., higher expression of a marker relative to a different cell population.  The instant claims vaguely require a "higher level of Nestin" expression, which would encompass, e.g., 0.000000001 % higher expression.  
It is well established "the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433 (CCPA 1977).
Hence, the suggestion that the claims of US Patents 10494607, 7468276 and 7638141 do not make obvious the instantly claimed compositions because the patents fail to recite an inherent fact about the composition is thoroughly unpersuasive.  Thus, the rejections on the ground of nonstatutory double patenting are maintained with modification for claim amendments and for clarity.

Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trent R Clarke whose telephone number is (571)272-2904. The examiner can normally be reached M-F 10-7 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRENT R CLARKE/           Examiner, Art Unit 1651                                                                                                                                                                                             
/DAVID W BERKE-SCHLESSEL/           Primary Examiner, Art Unit 1651